Hart, J., (after stating the facts). When the defendant, Turner, was appointed administrator with will annexed of the estate of Warren Thompson, deceased, he took possession of the forty acres of land in controversy and rented it out. While the .administration was pending’ he directed the trustee named in the deed of trust executed by Warren Thompson to sell the land for the purpose of satisfying the debt secured by the deed of trust. Pursuant to this direction, the trustee sold the land under the power contained in the deed of trust, and the defendant, Turner, became the purchaser at the sale. When Turner took possession of the land as administrator, he became, with respect to the plaintiff as devisee under the will of Warren Thompson, a trustee, with all the responsibilities and liabilities incident to such fiduciary relation. If he had not been administrator with will annexed, he would have had the same right to have purchased at the sale as any third person might have had. This is so because the sale under the deed of trust could only be made by the trustee, and Turner, not having the power to make the sale, would have the right to purchase at the sale. Merryman v. Blount, 79 Ark. 1. While Turner had the right to have the land sold under the power of sale contained in the deed of trust, he did not have the right to become a purchaser at the sale. Under the principles of law laid down in the case of Montgomery v. Black, 75 Ark. 184, Turner, as administrator with the will annexed, represented at the sale the interest of the Warren Thompson estate as much as he did his own interest. Therefore, the duty rested upon him to see that the property brought as much as possible, and his relation to the estate forbade that he should become the purchaser at the sale. As said in the case just referred to, his .attitude, as bidder at the sale, was in direct conflict with his duty to the estate and is strictly forbidden by salutary and well established rules of equity. But it does not follow that the decree should be reversed on this account. At the time the sale was directed to be made, and at the time it was made, the question of whether the will of "Wurren Thompson should he admitted to probate had not been decided, and it was not known whether or not Emma King was the owner of the land as devisee under the'will. She recognized this fact, and, according to the testimony of the defendant, told him to have the sale made, and also asked him to buy the land at the sale. The defendant also states that both Emma King and her husband knew the amount that was due him under the deed of trust, and that her husband also requested him to purchase the land at the sale. He states that he does not know whether the husband of Emma King was present at the sale, but says that Emma King herself was present. Emma Kang denies this fact, but she does not deny that she requested the defendant to purchase the land .at the sale. The defendant had a right to purchase the land directly from her, and, in the absence of fraud or undue influence on his part, a sale of the land by Emma King to him would be a valid and binding obligation. There is no testimony tending to show that the defendant practiced any deception whatever on Emma King. It is true, he told her that she had two years in which to redeem the land from the sale under the deed of trust when the statute only gives one year; but it is not shown that this statement was made with intent to deceive her, but seems to have been made because he was in ignorance of the statutory period of redemption. In equity he would have been -bound to have made his statement good, and Emma King would have had a right to redeem the land at any time within two years after the statutory proceedings of foreclosure under the deed of trust were had. She did not attempt to assert this right within the two" years. The chancellor made a general finding of fact in the case and found that the plaintiff was not entitled to recover. It has uniformly been held by this court that the findings of fact made by a chancellor will not be disturbed' on appeal unless they are against the clear preponderance of the evidence. If, as we have already seen, the defendant had the right to purchase the land in controversy directly from the plaintiff, he had also the right to purchase at the statutory foreclosure proceeding. Under an agreement made with the plaintiff, according to the testimony of the defendant and his witnesses, he paid a fair price for the land, and the plaintiff agreed for him to purchase, with a full understanding of the conditions as they existed. The chancellor made a general finding in favor of the defendant, which was tantamount to a finding that no fraud was practiced upon the plaintiff and that no advantage was taken of her by the defendant by virtue of his fiduciary relation. His finding is not against the preponderance of the evidence, and must be upheld and applied. The decree will be affirmed.